SHEPHERD, J.
Affirmed. See Roberts v. Dacra Design Assocs., Ltd., 766 So.2d 1184, 1184 (Fla. 3d DCA 2000)(“When an independent contractor goes to a construction site, he must anticipate that there may be construction materials on the premises, and that working conditions on the site may be less favorable than would be true once the work has been completed.”); Parrish v. Matthews, 548 So.2d 725, 725 (Fla. 3d DCA 1989)(when an injury occurs as a result of a condition the plaintiff was “engaged to correct,” summary judgment is properly entered for the defendant); McCarty v. Dade Div. of Am. Hosp. Supply, 360 So.2d 436, 438 (Fla. 3d DCA 1978)(where an employee is injured as a proximate result of conditions and defects which his employer, an independent contractor, is engaged to correct, liability of third party cannot be predicated on such unsafe conditions because employee has actual or constructive notice of such conditions).